*463ORDER
PER CURIAM:
Appellant was convicted by a jury of murder in the second degree, robbery with a weapon, and unlawfully carrying a firearm without a license. He has appealed directly to this Court from the judgment of sentence for murder; appeals from the other convictions were certified to us by the Superior Court for consolidation with this appeal.
Appellant challenges the admission into evidence of two confessions on the grounds of denial of counsel, psychological coercion, and unreasonable delay in arraignment. We have examined the record and find these issues to be without merit. He also challenges admission of his statements by contending that they were tainted by pre-warning interrogation and resulted from an uninformed waiver of his constitutional rights. These issues have been waived for failure to comply with Rule 1123(a) and Commonwealth v. Blair, 460 Pa. 31, 331 A.2d 213 (1975).
Judgments of sentence affirmed.